Weltner, Presiding Justice.
Dwayne Jackson was convicted of shooting and killing Ronnie Smith with a firearm. See Byrd v. State, 261 Ga. 808 (411 SE2d 709) (1992) for the factual circumstances. The verdict against Jackson included findings of guilty of felony murder, armed robbery, and possession of a firearm in the commission of a felony pursuant to OCGA § 16-11-106 (b) (4).1 Jackson was sentenced to life imprisonment.
*198Decided April 30, 1992.
Thomas R. Moran, for appellant.
Lewis R. Slaton, District Attorney, Carl P. Greenberg, A. Thomas Jones, Assistant District Attorneys, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Peggy R. Katz, Staff Attorney, for appellee.
1. We have reviewed the evidence of Jackson’s conviction and hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Jackson’s sole enumeration of error on appeal is that the trial court should have granted his motion for new trial on the ground of ineffective assistance of counsel. Under the standard of Strickland v. Washington, 466 U. S. 668 (104 SC 2052, 80 LE2d 674) (1984), there is no error.

Judgment affirmed.


All the Justices concur.


 The crime occurred March 17, 1990. Jackson was indicted July 20, 1990. He was tried by a jury and convicted and sentenced on March 26, 1991. A motion for new trial was filed *198April 17, 1991; an amended motion for new trial was filed November 4, 1991 and denied November 27, 1991. A notice of appeal was filed in the Court of Appeals December 27, 1991 and transferred to this court February 6, 1992. The appeal was submitted for decision March 20, 1992.